Opinion of the Court
Geokge W. Latimer, Judge:
Following his trial by general court-martial, the accused was convicted of willful disobedience of his superior officer, in violation of Article 90, Uniform Code of Military Justice, 50 USC § 684. He was sentenced to dishonorable discharge, total forfeitures, and confinement for one year. The convening authority reduced the confinement to six months, suspended the punitive discharge and provided for its remission after one year, and otherwise approved. A board of review in the Department of the Army affirmed, and the accused comes before us on the sole issue of the sufficiency of the evidence to sustain the verdict.
At about 9:30 p.m., on November 27, 1954, in Ojoji-hara, Honshu, Japan, the accused and Private First Class White had occasion to report a beer hall disturbance to the military police. As witnesses to what appears to have been a “bar room brawl,” they were transported back to their company orderly room, together with a Sergeant Sutton —who apparently was involved as a participant. Thereafter, the accused cooperated with Lieutenant Larkin, the Executive Officer, and the military police in the investigation which was conducted. He was sober, quiet, did not seem upset in any way, and referred to Lieutenant Larkin as “Lieutenant” or “Sir” at all times.
After the investigation was completed, the accused was excused by the Executive Officer to return to his billet, and left the orderly room. Within a few minutes, a scream was heard to emanate from the billet area. Lieutenant Larkin, accompanied by two non-commissioned officers, ran out of the *70orderly room toward the billet area and intercepted the accused, who was proceeding in the opposite direction with his hands up to his face. It was the officer’s considered judgment that the accused was not weeping and was not hysterical. When Larkin asked what had happened, the accused, who seemed upset, replied that he had been “jumped.” Larkin lowered the accused’s hands from his face, and, having observed neither blood nor other sign of injury, requested further explanation. Jackson again replied that he had been “jumped,” uttered an oath, voiced a threat to kill his assailant, pushed Larkin aside, turned, drew a knife from his pocket, and began to run toward the billets. Lieutenant Larkin followed in hot pursuit, meanwhile calling upon the accused to stop and put down the knife. After a chase of some twenty to thirty yards, the accused stopped, pivoted, and swung at the officer with knife hand extended. The Lieutenant then knocked him to the ground with his flashlight, and terminated the affair.
Although darkness had set in, the area was illuminated by the headlights of two vehicles and several flashlights, and enough light was provided to permit Larkin to see the knife held by the accused at a distance of six to eight steps. The Lieutenant was attired in fatigues, including his insignia of rank, and had served with the unit for almost three months. The accused, who had been with the organization for about a year, normally worked in the motor pool. Lieutenant Larkin saw him daily and spoke with him at least two or three times a week. Jackson did not address Lieutenant Larkin by name or grade after leaving the orderly room, and his reputation as a peaceful, law-abiding person was excellent.
II
It is a familiar principle of military law that one of the distinguishing features of the offense  presently before us is the defiance of the superior-subordinate relationship. Appellate defense counsel rely heavily on that premise and argue that the evidence establishes only that the accused “did not have sufficient command of his faculties to form the specific intent required for the commission of the charged offense, to recognize Lieutenant Larkin as a superior officer and to appreciate the relationship existing between them.” We do not accept that contention as an accurate characterization of the record before us, but the argument is sufficiently weighty to require a development of the reasons which cause us to disagree with the assertion.
One who commits the offense of willful disobedience must have knowledge that the person issuing the  order is his superior officer,  United States v Simmons, 1 USCMA 691, 5 CMR 119, and counsel for the accused contend there was no substantial proof of recognition in this case. We are willing to assume the fact finders could have found that the accused was emotionally disturbed to the point of being “out of his head,” in the words of witness Greene, or that illumination was so poor at the time as to preclude identification, and, therefore, that he did not recognize Lieutenant Larkin at the time when the order was given. But on the other hand, there are many evidentiary items and circumstances which support the finding made. Full and fair instructions on the issue of knowledge were given by the law officer, and the court-martial resolved the issue against the accused. We are sure its choice should not be disturbed.
In support of the finding, it is important to note that the claimed mental confusion on the part of the accused arose out of an alleged assault, yet the record is devoid of any evidence to corroborate his story of having been attacked. Although he seemed upset when he was intercepted by Larkin, he was not weeping or hysterical; he was mentally competent to understand the full import of the questions asked by Lieutenant Larkin for he replied in an intelligent, responsive, and positive manner to the questions; and no visible marks to indicate that he had been the victim of violence were found, then or ever. The company area was lighted by truck headlights; Larkin and the *71accused were' facing each other; the Lieutenant was close enough to take appellant’s hands from in front of his face and see his features distinctly; the officer was attired in a uniform bearing indicia of his rank; other witnesses, some distance removed from the participants, were able to identify them without supplementing the illumination in the area; Larkin was able to see the blade of accused’s knife at a distance of six to eight paces; and several witnesses were able to see the accused reach in his pocket and obtain a knife. Furthermore, Larkin shouted his demands in a voice loud enough to be heard and identified by others, and the accused undoubtedly recognized the Lieutenant’s voice, for the two men were far from being strangers to one another.
Ill
It is no more difficult to find evidence of willfulness than it is to find evidence of knowledge in this record.  However, there is no direct testimony as to accused’s mental state and so the findings must be sustained only if the circumstantial evidence will support them. We suppose that if the court-martial had believed one particular witness, it could have found that the act of disobedience was not willful because of a mental disturbance. But the members were not required to accept any one witness’ explanation, and, from the record as a whole, a reasonable man could well have determined that the act of the accused in pushing the Lieutenant away, pulling his knife, attempting to use it on the officer, and running away while being ordered to stop and give up the weapon, established an intentional defiance of authority. United States v Vansant, 3 USCMA 30, 11 CMR 30. We believe a court-martial member could fairly conclude that the accused was intent upon getting even with his alleged assailant, and when it appeared his plan was being frustrated by the Lieutenant, he decided to disregard the orders of his superior officer and carry out his vengeance even if it required him to use a knife to prevent interference. A reasonable fact finder could regard it as significant that the accused did not turn toward the officer with the knife until it became clear that he was slowly but surely losing the foot race. Sometimes the spontaneous acts of participants speak louder than their words, and the defiance exhibited by the accused was such that the Lieutenant was forcefully impressed with a belief that he had to disable the accused to avoid serious injury.
As a final argument to escape affirmance, appellate defense counsel contend that the record furnishes  evidence that the accused obeyed the order to halt, and that this was the reason why he stopped and turned to face his pursuer. The argument runs that accused ceased running either out of a desire to assault Lieutenant Larkin, or because he recognized the tenor and source of the order and intended to comply. It is said that the first alternative concerning the assault is disposed of by the trial forum’s finding that the accused was not guilty of drawing a knife against his superior officer, an offense which was also before them at the time they retired to deliberate.
With respect to that theory, the law in the Federal system is that consistency in the verdict is not necessary. Each count in an indictment is regarded as a separate indictment, and a finding of not guilty on one cannot be pleaded as res judicata of the other. Dunn v United States, 284 US 390, 393, 52 S Ct 189, 76 L ed 356, 358, 359 (1932); United States v Sicley, 6 USCMA 402, 20 CMR 118. Under the facts shown in this record, the court-martial could well have found the accused guilty on all specifications. Because the court preferred to free him on one specification alleging a more serious offense does not also mean it found that one particular element of a less aggravated offense was not established. Perhaps the court-martial preferred not to return a finding of guilt on an offense which traditionally has been regarded as a most heinous military crime. It is an acknowledged fact that verdicts are sometimes founded on leniency, compromise, or mistake, and if the accused is the beneficiary of compassion or *72error, he is not in a position to complain.
The decision of the board of review is affirmed.
Judge FERGUSON concurs.